    Case 15-19083       Doc 52      Filed 02/21/19 Entered 02/21/19 14:42:53                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 19083
                                                CHAPTER 13
MICHAEL RICHMOND
                                                JUDGE JACK B SCHMETTERER

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: GREEN TREE SERVICING LLC



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

9          44       XXXXXX6555                                $326.69          $326.69      $326.69

Total Amount Paid by Trustee                                                                $326.69


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-19083        Doc 52      Filed 02/21/19 Entered 02/21/19 14:42:53              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 15-19083-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 21st day of February, 2019.


Debtor:                                         Attorney:
MICHAEL RICHMOND                                THE SEMRAD LAW FIRM LLC
9300 S KEDZIE AVE #4                            20 S CLARK ST 28TH FLR
EVERGREEN PARK, IL 60805                        CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
GREEN TREE SERVICING LLC                        BANK OF AMERICA NA
PO BOX 0049                                     % HEAVNER SCOTT BEYERS &
PALATINE, IL 60055-0049                         MIHLA
                                                PO BOX 740
                                                DECATUR, IL 62525-0740

Mortgage Creditor:                              Mortgage Creditor:
JPMORGAN CHASE BANK                             PNC BANK NA
% CODILIS & ASSOCIATES PC                       % PIERCE & ASSOCIATES
15W030 N FRONTAGE RD STE 100                    1 N DEARBORN # 1300
BURR RIDGE, IL 60527                            CHICAGO, IL 60602

Mortgage Creditor:                              Creditor:
MIDFIRST BANK                                   GREEN TREE SERVICING LLC
% FISHER & SHAPIRO                              PO BOX 6154
2121 WAUKEGAN RD # 301                          RAPID CITY, SD 57709-6154
BANNOCKBURN, IL 60015

ELECTRONIC SERVICE - United States Trustee


Date: February 21, 2019                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
